      Case 2:14-cr-00371-PSG Document 150 Filed 07/07/20 Page 1 of 2 Page ID #:537

                                iJNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
 Case No.        2:14-cr-371-PSG                                             Date      July 7, 2020
 Title           United States v. Elizabeth Yvonne Black



 Present: The Honorable        Steve Kim, U.S. Magistrate Jude

                     Connie Chung                                               n/a
                       Deputy Clerk                                  Court Reporter /Recorder

             Attorneys Present for Government:                     Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —PRETRIAL
                            RELEASE VIOLATION

        The Court conducted a detention hearing pursuant to Federal Rules of Criminal
Procedure 40 and 5(c)(3), as well as 18 U.S.C. §§ 3143(a) and 3148(b), following Defendant's
arrest for alleged violations) of the terms of Defendant's pretrial release.
            The Court finds that:
      A.      ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑      Lack of secured bail resources

                   ~      Failure to report to Pretrial Services

                   ❑       No stable, long-term residence or employment

                   ~      Failure to appear for hearing

                   ❑       Ties to foreign countries

                   ~       Allegations in petition




SK (9/16)                                 CRIMINAL MINUTES -GENERAL                                   Page 1 of2
      Case 2:14-cr-00371-PSG Document 150 Filed 07/07/20 Page 2 of 2 Page ID #:538

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORI~IIA

                              CRIMINAL MINUTES -GENERAL
 Case No.   2:14-cr-371-PSG                                          Date   July 7,2020
 Title      United States v. Elizabeth Yvonne Black


      B.     ❑     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
              ❑     Nature of previous criminal convictions

              ❑     Allegations in petition

              ❑     Substance abuse

             ❑      Already in custody on state or federal offense




                                              * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                           CRIMINAL MINUTES -GENERAL                             Page 2 of2
